                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

LEO WALES                                                                              PETITIONER

V.                                                     CIVIL ACTION NO. 3:19-CV-91-DPJ-LRA

BARBARA JAMES                                                                        RESPONDENT

                                                 ORDER

       This petition for habeas corpus is before the Court on the Report and Recommendation

[12] of Magistrate Judge Linda R. Anderson. Judge Anderson recommended granting

Respondent’s motion to dismiss [10] the petition as time barred under 28 U.S.C. § 2244(d), the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). Wales did not file an

objection, and the time to do so has passed.

       The AEDPA imposes a one-year statute of limitations on state prisoners filing federal

habeas petitions, subject to tolling for a properly filed application for collateral review in state

court. Wales’s conviction became final on October 27, 2011, so to toll the statute of limitations,

he was required to properly file a motion for post-conviction relief in state court before October

29, 2012. R&R [12] at 4. Wales did not file an application for post-conviction relief until July

30, 2018, so the AEDPA’s one-year statute of limitations ran uninterrupted. Id. His federal

petition, filed February 4, 2019, is untimely.

       The Court adopts the unopposed Report and Recommendation [12]. Respondent’s

motion to dismiss [10] is granted. The petition is dismissed with prejudice. A separate judgment

will be entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 20th day of December, 2019.

                                                 s/ Daniel P. Jordan III
                                                 CHIEF UNITED STATES DISTRICT JUDGE
